Appeal from an award of the State Industrial Board noticed on March 18, 1937. On August 7, 1936, the decedent was engaged in his regular occupation sweeping the floor of the employer’s passenger terminal. He fell, striking his head on the brick floor, and received a fracture of the skull, which caused his death. The accident was unwitnessed. A co-worker saw the decedent’s head strike the floor, but could not tell whether he slipped or fell backward from other causes. There was some evidence that the decedent had not felt well at an earlier time during the working period, but the nature or extent of the illness was not disclosed. At the time of decedent’s falling, he was actually engaged in his work, and there was no proof that the decedent fell from any cause within himself. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.